In a matrimonial action in which the parties were divorced by a judgment entered December 11, 2000, the defendant former husband appeals from a postjudgment order of the Supreme Court, Suffolk County (McNulty, J.), dated July 29, 2002, which granted the motion of the plaintiff former wife to vacate an amended qualified domestic relations order dated February 14, 2002, and directed the entry of a money judgment in favor of the plaintiff and against him in the amount of $121,281, plus statutory interest as of November 30, 2000.
*304Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the stipulation of settlement between the parties clearly and unambiguously entitled the plaintiff to receive a lump sum payment in the sum of $121,281 (see Rainbow v Swisher, 72 NY2d 106 [1988]; Moran v Moran, 289 AD2d 544 [2001]; Cappelli v Cappelli, 286 AD2d 359 [2001]; Girardin v Girardin, 281 AD2d 457 [2001]). Moreover, the amended qualified domestic relations order (hereinafter the amended QDRO) improperly modified the clear terms of the stipulation (see Matter of Heinzman v Zeilinski, 127 AD2d 594 [1987]; Martino v Martino, 103 AD2d 842 [1984]).
The defendant’s contention concerning the court’s failure to transfer the plaintiffs motion to vacate the amended QDRO to the justice who signed it is unpreserved for appellate review, as the defendant failed to raise such objection before the court (see Chaudhry v Lynest Assoc., 306 AD2d 307 [2003]; City of New York v Morfesis, 240 AD2d 190 [1997]).
The defendant’s remaining contentions are without merit. Santucci, J.E, Luciano, Schmidt and Cozier, JJ., concur.